Citation Nr: 1035942	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability, to include tendonitis and residuals of patellar 
fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to June 
1980; from July 1982 to July 1984 and from November 1984 to 
December 1988.  He had additional National Guard service.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision, in which the RO denied a rating in 
excess of 10 percent for left knee patellar tendonitis.  

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge in Washington D.C.; a 
transcript of that hearing is of record.

As noted above, the March 2007 rating decision denied an 
increased rating for "left knee patellar tendonitis."  However, 
as noted in the factual background below, on December 2009 
examination done on behalf of VA, the examiner diagnosed the 
Veteran with residuals of patellar fracture.  Accordingly, the 
issue on appeal has been recharacterized in light of this more 
current diagnosis, as reflected on the title page.  

Also, during the August  11, 2010, hearing, the Veteran's 
representative asserted that the claim of service connection for 
bilateral foot disability was also on appeal before the Board, as 
the Veteran believed that he had appealed the RO's August 4, 
2009, rating decision, which denied this claim (this decision was 
subsequently mailed to the Veteran on August 6, 2009).  This 
assertion was apparently based on the existence of a private 
medical record from July 2010 indicating problems with the feet, 
which the Veteran made reference to during the August 2010 
hearing.  However, as this private medical record, or an 
expression of disagreement with the August 2009 decision denying 
service connection for bilateral foot disability, was not 
submitted within a year of the August 6, 2009, mailing of the 
RO's rating decision, the Veteran may not be considered as having 
filed a timely appeal to the August 2009 decision.  See 38 C.F.R. 
§ 20.302, indicating that a Notice of Disagreement must be filed 
within one year of the date that the Agency or Original 
Jurisdiction mails the applicable RO rating decision.  
Accordingly, the issue of entitlement to service connection for 
bilateral foot disability is not currently on appeal before the 
Board.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by painful, 
noncompensable limitation of flexion; compensable limitation of 
flexion and extension is not shown.

2.  Although the record does not contain any objective findings 
of left knee instability, the Veteran has credibly testified that 
he sometimes wears a brace and sometimes feel that his left knee 
is giving way; thus the record reasonably establishes slight 
instability of the left knee; moderate instability has not been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left 
knee disability, to include tendonitis and residuals of patellar 
fracture, on the basis of limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5024, 
5260, 5261 (2009).

2.  The criteria for a 10 percent (but no higher) rating for left 
knee disability, to include tendonitis and residuals of patellar 
fracture, on the basis instability have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5024, 5257 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for increase, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  This letter also requested that the appellant submit any 
evidence in his possession pertinent to the claim on appeal, 
consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect.  Additionally, the letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The March 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  Hence, 
the January 2007 letter which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini - also 
meets the VCAA's timing of notice requirement.  Accordingly, no 
further development is required regarding the duty to notify.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of VA medical records, 
and the report of a December 2009 VA examination.  Also of record 
and considered in connection with the appeal is the transcript of 
the August 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative on 
his behalf.  The Board notes that no further RO action, prior to 
appellate consideration of this claim, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In a June 2006 VA primary care progress note, the Veteran 
reported that his knees hurt all the time, especially going up 
and down stairs.  He also indicated that he had experienced some 
swelling.  Physical examination of the knees showed no effusion 
and tenderness over the patellar tendon, bilaterally, with more 
tenderness on the left.  Ligaments were noted to be in good shape 
and there was bilateral crepitus and bilateral apprehension sign.  
The pertinent diagnosis was bilateral patellofemoral syndrome.  

A July 2006 rehabilitative medicine progress note reflects 
complaints of constant left knee pain that intensified with 
negotiating steps and with walking.  The Veteran noted that at 
times his knee would give out.  He had not noted any locking of 
the knee.  Physical examination revealed that the Veteran was 
slightly overweight and that he walked with a normal gait.  On 
examination of the lower extremities, deep tendon reflexes were 
2+ in the knees and 2+ in the ankles.  On examination of the 
knees, there was no effusion and the joints were not warm to 
touch.  The Veteran had retropatellar pain and also pain over the 
insertion of the patellar tendon.  Anterior and posterior drawer 
sign was negative and there was no atrophy of the quadriceps.  It 
appeared that the Veteran had chondromalacia of the patella.  The 
Veteran was sent for an MRI of the knee due to his complaints of 
the knee giving way at times.  

An August 2006 VA MRI of the knee produced a diagnostic 
impression of significant proximal patellar tendon abnormalities 
with thickening and altered signal that suggested partial 
thickness tear as well as probable chronic patellar 
tendonitis/tendonosis.  

On January 2007 fee basis examination, the Veteran reported 
stiffness and pain in the left knee.  The pain was described as 
aching and occasionally sharp.  It was elicited with physical 
activity and relieved with rest or by taking morphine.  The 
Veteran was able to brush his teeth, cook, walk, shower, climb 
stairs, shop, vacuum, dress self, gardening, drive a car, take 
out trash and push a lawnmower without difficulty.  

Physical examination revealed tenderness of the left 
infrapatellar tendon.  The knee did not demonstrate guarding, 
fracture, deformity, edema, effusion, heat, redness, locking 
pain, subluxation, crepitus or ankylosis.  Range of motion of the 
left knee was 0 degrees extension to 140 degrees flexion with 
pain beginning at 120 degrees.  After repetitive motion, range of 
motion was further limited by pain but not by fatigue, weakness, 
lack of endurance or incoordination.  The additional limitation 
was assessed to be 0 degrees.  Examination of the anterior and 
posterior cruciate ligaments, medial and lateral collateral 
ligaments and medial and lateral joint lines (menisci) was 
normal.  The examiner diagnosed the Veteran with left patellar 
tendonitis.   

A February 2008 VA progress note reflects that the Veteran 
reported that his left knee continued to hurt every day and would 
give way at times.  He also noted that the knee limited his 
activities somewhat and affected his quality of life.  

In his July 2008 Form 9, the Veteran indicated that in assigning 
a 10 percent rating, the RO had not considered his left knee pain 
and the difficulty he had with motion, functional loss, weakness, 
fatigability and incoordination.  He also contended that the left 
knee disability warranted an increased rating due to weakened 
movement, functional loss due to pain on use, excess fatigability 
and incoordination.  

On December 2009 VA examination, the Veteran reported symptoms of 
stiffness, lack of endurance, fatigability, tenderness and pain.  
He denied weakness, swelling, heat, redness, locking, deformity, 
drainage, effusion, subluxation or dislocation.  The Veteran 
noted flare-ups about 10 times per day that each lasted for an 
hour.  The Veteran indicated that his pain level during a flare-
up was 8 out of 10 and that such episodes were precipitated by 
physical activity.  He noted that the flare-ups were partially 
alleviated by morphine, vicodin and naproxen.  During the flare-
ups he experienced difficulty bending the knee and great 
difficulty using stairs, as he would have to hold his knee while 
doing so.  He noted that he was generally unable to ascend or 
descend stairs without assistance.  He also reported difficulty 
with standing and walking.  Additionally, he reported that he was 
unable to climb hills.  Further, he noted that he could not use 
ladders, squat, kneel, lift, participate in sports, run or walk 
any great distance.  He indicated that his pain disrupted his 
sleep.  

Physical examination revealed that the Veteran walked with an 
antalgic gait.  Examination of the left knee revealed tenderness 
and guarding of movement.  The left knee showed no signs of 
edema, instability, abnormal movement, effusion, weakness, 
redness, heat, deformity, malalignment and drainage.  There was 
no subluxation.  Examination of the left knee revealed locking 
pain and crepitus.  There was no genu recurvatum or ankylosis.  
Range of motion of the left knee was 0 degrees extension to 110 
degrees flexion, with pain beginning at 90 degrees.  There were 
no additional degrees of limitation of motion on repetitive use.  
The examiner found that the Veteran's joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Also, medial 
lateral collateral ligaments stability test, anterior/posterior 
cruciate ligaments stability test and medial/lateral meniscus 
stability test were all within normal limits for the left knee.  
Left knee X-rays showed fragmentation of the inferior patella 
consistent with an old fracture.  

The examiner diagnosed the Veteran with status post patellar 
fracture with residuals of pain and stiffness and patellar 
fragmentation.  The subjective factors were pain, tenderness and 
stiffness of the knee and the objective factors were tenderness, 
painful and decreased range of motion and radiographic findings.  
The examiner commented that the effect of the Veteran's knee 
condition on his usual occupation was none as he was currently on 
disability.  The disability affected his daily activity in that 
he was unable to walk up or down hills, use stairs without 
assistance, use ladders, squat, kneel, lift, participate in 
sports, run, or walk any great distance.  Additionally, the 
Veteran's left knee pain disrupted his sleep.  

During the August 2010 Board hearing, the Veteran testified that 
he had a lot of discomfort in his knee, with swelling almost on a 
daily basis.  He noted that it was hard to climb stairs up and 
down and sometimes when he knelt too far forward on his knee, it 
would feel like it was going to give way.  In that sense, the 
knee sometimes felt unstable.  The Veteran reported that he still 
walked with a limp and experienced a heat sensation in the knee.  
A couple of days a week he would wear an elastic left knee brace 
with a hinge on it.  He also iced the knee after flare-ups.  

Also at the August 2010 hearing, the Veteran's representative 
noted that an X-ray of the knee from 1998 referenced arthritis of 
the knee and the Veteran also indicated that he had been informed 
that he was starting to get arthritis in the knee.  The Veteran 
felt that his knee problems included instability, pain and heat 
sensations, and he noted that a big part of the problem was the 
pain he had to live with every day.  The Veteran noted that he 
could walk probably a hundred yards before his knee started to 
bother him.  He also indicated that he had driven about four and 
a half hours to get to the hearing and that this amount of 
driving definitely bothered his knee.  Additionally, he reported 
that he had difficulty sleeping but he did not specifically 
attribute this problem to his knee pain; instead he noted that he 
had other problems that affected his sleep, including restless 
leg syndrome.  The Veteran's representative argued that the 
Veteran had both limitation of motion of the left knee and 
arthritis of the left knee and that he should receive a separate, 
compensable rating for each of these problems.  Additionally, the 
representative contended that the combined rating for the left 
knee, after the assignment of separate ratings, should be 30 
percent.  



III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board 
finds, however, that staged ratings are not warranted here, as 
the degree of impairment due to the Veteran's left knee 
disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the Veteran's left knee disability has been 
rated under Diagnostic Code 5024, for tenosynovitis of the left 
knee, which in turn is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
However, if the limitation of motion of the specific joint or 
joints involved is noncompensable under these Diagnostic Codes, a 
10 percent rating is for application for each major joint or 
group of minor joints affected by the limitation.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is evaluated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned for flexion limited to 45 degrees, a 20 
percent rating is assigned for flexion limited to 30 degrees, and 
a 30 percent rating is assigned for flexion limited to 15 
degrees. Pursuant to Diagnostic Code 5261, a 10 percent rating 
will be assigned for extension of the knee limited to 10 degrees, 
a 20 percent rating is assigned for extension limited to 15 
degrees, a 30 percent rating for limitation to 20 degrees, and a 
40 percent rating for limitation to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2009).  The Board notes that 
on September 17, 2004, the VA General Counsel issued General 
Counsel Opinion (VAOPGCPREC) 9-2004, which held that a Veteran 
can receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint where limitation 
rises to at least noncompensable levels for each.

When evaluating a loss of motion, consideration is given to the 
degree of functional loss caused by pain. DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain). In DeLuca, the Court explained 
that, when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups." Id. at 206.

The Board also notes that under VAOPGCPREC 23-97, in certain 
cases where the Veteran has both limitation of motion and 
instability of the affected knee joint, a separate compensable 
rating may be assigned without violating 38 C.F.R. § 4.14, the 
regulation against pyramiding.  Ratings for other impairment of 
the knee characterized by lateral instability or subluxation are 
assigned under Diagnostic Code 5257.  Under this Diagnostic Code, 
a 10 percent rating is available for slight knee impairment, a 20 
percent rating is available for moderate impairment, and a 30 
percent rating is available for severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

Considering range of motion, neither the Veteran's flexion or 
extension of the knee are shown to be limited to a compensable 
degree.  Notably, the December 2009 VA examiner specifically 
found that the Veteran's left knee flexion was limited to 110 
degrees, with pain beginning at 90 degrees, and the Veteran's 
left knee extension was full, to 0 degrees.  There are no other 
findings of record during the rating period, indicative of any 
greater limitation of flexion or extension.  Thus, applying 
Diagnostic Code 5260 to the flexion findings results in 
assignment of a noncompensable rating, even when considering the 
level of the Veteran's pain free flexion (i.e. to 90 degrees).  
38 C.F.R. § 4.71a.  Similarly, as the Veteran's extension has 
always been found to be full, to 0 degrees, during the rating 
period, a compensable rating under Diagnostic Code 5260 is also 
not warranted, even when considering additional functional 
limitation due to factors such as pain and weakness per DeLuca.  
Indeed, the December 2009 VA examiner specifically found that the 
Veteran's joint function was not additionally limited by pain, 
fatigue, weakness or lack of endurance after repetitive use.  Nor 
is there any other objective evidence of record indicative of any 
such additional functional loss.  

However, given that the Veteran does have some noncompensable 
limitation of flexion (i.e. to 110 degrees, with pain beginning 
at 90 degrees) and given that he has been objectively found to 
have painful motion, assignment of a 10 percent rating for 
painful, noncompensable limitation of the knee joint is 
appropriate under Diagnostic Code 5024.  38 C.F.R. § 4.71a.  A 10 
percent rating is the maximum available under the Diagnostic Code 
when one major joint (in this case the knee) is involved.  

Considering whether the Veteran could be separately rated on the 
basis of instability under Diagnostic Code 5257, the Board notes 
that the December 2009 VA examiner specifically found that there 
was no subluxation of the left knee and that all left knee 
stability tests (i.e. anterior and posterior cruciate ligament, 
medial and collateral ligament and medial and lateral meniscus) 
testing were within normal limits.  Additionally, there is no 
other objective medical evidence of record indicative of 
subluxation or even a mild level of instability.  However, the 
Board finds that the Veteran credibly testified at the August 
2010 Board hearing that he was using a brace a couple of days a 
week and that when he would kneel too far forward on his knee, he 
would sometimes feel that it was giving way.  Accordingly, based 
on this testimony, the Board finds it appropriate to assign a 10 
percent rating under Diagnostic Coder 5257 for slight 
instability.  Given the lack of any objective findings of 
moderate instability, however, a higher 20 percent rating is not 
warranted.  

The Board has also considered whether the Veteran could be 
afforded a rating in excess of 10 percent for left knee 
disability under any other Diagnostic Code pertaining to knee 
disability.  However, as ankylosis, dislocation of the semilunar 
cartilage, impairment of the tibia and fibula and genu recurvatum 
have not been shown, a rating under any of these other diagnostic 
codes is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262, 5263.  

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point relevant to this appeal has the disability 
under consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (cited to in the October 
2008 SOC).

The Board has also considered assignment of an extraschedular 
evaluation here.  The threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. 
B(5)(c).  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned rating is therefore adequate, 
and no referral for extra-schedular consideration is required.  
See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for any staged rating of the disability under 
consideration, pursuant to Hart (cited above); and that a rating 
in excess of 10 percent for the Veteran's left knee disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 10 percent for left knee disability, to 
include tendonitis and residuals of patellar fracture, on the 
basis of limitation of motion is denied.

A separate 10 percent rating for left knee instability is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits. 

	

____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


